UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
JAMES SQUICCIARINI,
                                                                MEMORANDUM & ORDER
                           Plaintiff,                           17-CV-6768 (DRH)
-against-

THE VILLAGE OF AMITYVILLE, FIRE
CHIEF JEFFREY ERATH, FIRST ASSISTANT
CHIEF LELAND GREEY, SECOND ASSSITANT
CHIEF DAVID HEGARTY, THIRD ASSISTANT
CHIEF GAVIN BUDDE, WARDEN JAMES
JULIANO, WARDEN RONALD SMITH, WARDEN
ANTHONY SOARES, WARDEN WILLIAM REIN,
and SECRETARY ROGER SMITH,

                           Defendants.
-------------------------------------------------------X

APPEARANCES:

For Plaintiff:
The Law Office of Anthony M. Grandinette
114 Old country Road, Suite 420
Mineola, New Yok 11501
By:    Mirel Fisch, Esq.

For Defendant:
Sokoloff Stern LLP
179 Westbury Avenue
Carle Place, New York 11514
By:    Steven C. Stern, Esq.
       Chelsea Weisbord, Esq.


HURLEY, Senior District Judge:

          The purpose of this Order is to address Plaintiff’s April 11, 2019 letter seeking

“clarification” of this Court’s March 15, 2019 Memorandum and Order (the “March Order”)1

regarding the eleventh cause of action for defamation. Despite the label affixed by plaintiff, his



1
    The March Order is reported at 2019 WL 1232093.

                                                  Page 1 of 4
April 11, 2019 letter in reality seeks reconsideration of the referenced portion of the March

Order, albeit in an untimely fashion. See Rule 6.3 of Local Civil Rules of United States District

Court for the Southern and Eastern Districts of New York (requiring motion for reconsideration

or reargument of a court order determining a motion to be served with fourteen (14) days after

the entry of the Court’s determination of the original motion). Despite its untimely nature, the

Court, in its discretion, will grant reconsideration because, as discussed below, the Court did

indeed overlook that the email sent by defendant Roger Smith was attached to the complaint. See

generally Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (“reconsideration will

generally be denied unless the moving party can point to controlling decisions or [factual] data

that the court overlooked – matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” However, upon reconsideration, the Court adheres to its

ruling dismissing the defamation claim.

Background

       The defamation claim set forth in the complaint alleged that “Defendants falsely claimed

that Squicciarini failed to comply with the Fire Department’s social media policy” and that

“Defendants” disseminated this information orally at Siry’s victory party, in an “email Roger

Smith sent to numerous individuals,” and in the minutes of the March 21, 2017 Fire Council

meeting. (Compl. ¶¶ 187-89.)

       Addressing first the dissemination of the minutes, the March Order concluded that the

minutes accurately reflected what happened and therefore the requirement of a false statement

was not met. Thus, that portion of the defamation claim was dismissed. (March Order at 22.)

       Next, with respect to oral statements, the March Order found that the Complaint failed to

“identify the allegedly defamatory statements, the person who made the statements, the time



                                            Page 2 of 4
when the statements were made, and the third parties to whom the statements were published”

and without that information the Court could not discern, among other thing, whether the

statement is defamatory. Leave to file an amended complaint within thirty (30) days was granted

to address these deficiencies. (March Order at 22-23.)

       Regarding the email sent by “Roger Smith,” the March Order stated that “the complaint

did not identify who this individual is (he is not a named defendant), what the email said, or facts

as to why each and every individual defendant is responsible for Mr. Smith’s email.” Thus, the

Court granted the motion to dismiss the eleventh cause of action and gave Plaintiff leave to file

an amended complaint within 30 days. (March Order at 22.)

Discussion

       The Court did indeed overlook that Roger Smith (and not just a “Ronald Smith”) was

named as a defendant and that the referenced email was an attachment to the complaint.

However, that email simply attached, without any comment, a copy of the minutes of the March

21, 2017 Fire Council meeting and as this Court already held the Minutes themselves “accurately

reflect what happened and therefore the requirement of a false statement is not met.” (March

Order at 22.) Accordingly, the defamation claim premised on the email remains properly

dismissed.

       Plaintiff has also renewed the request, made in his original opposition papers, for leave to

replead his defamation claim with respect to the oral statements after conducting discovery as

“critical facts necessary to support the defamation claim are currently not in Plaintiff’s

possession.” That request was not overlooked. The Court made a conscious decision to allow

amendment of the defamation claim within 30 days of its Order and not after discovery as

requested. As defendants correctly argue, both now and its reply papers on the original motion:



                                            Page 3 of 4
“Plaintiff cannot use discovery as a tool to plausibly plead his defamation claim. He must state a

plausible claim capable of surviving a motion to dismiss to ‘unlock the doors of discovery.’

Ilarraza v. Medtronics, Inc., 677 F. Supp. 2d 582, 584 (E.D.N.Y. 2009).” (Defs.’ Apr. 16, 2019

Ltr at 2.) The request to amend the defamation claim after discovery is once again denied. The

defamation claim is dismissed in its entirety unless Plaintiff files an amended complaint with

respect to the alleged oral defamatory statements within fourteen (14) days of the date hereof.

       SO ORDERED.

Dated: Central Islip, New York                        s/ Denis R. Hurley
       May 21, 2019                                  Denis R. Hurley
                                                     United States District Judge




                                           Page 4 of 4
